—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated March 26, 1992, which, after a hearing, granted the defendant’s motion to dismiss the complaint based on lack of personal jurisdiction.
Ordered that the order is affirmed, with costs.
The plaintiff failed to establish that the premises where the process server attempted substituted service was the defendant’s "actual place of business” within the meaning of CPLR 308 (4). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.